Exhibit AMENDMENT NO. 1 TO RESTRICTED STOCK UNIT AGREEMENT Amendment No. 1, dated as of December 30, 2009 (this “Amendment”), to the Restricted Stock Unit Agreement (the "Agreement") dated as of October 12, 2004 but effective as of June 1, 2004, by and between SYSTEMAX INC., a Delaware corporation (the "Company"), and GILBERT FIORENTINO (the "RECIPIENT"). RECITALS WHEREAS, pursuant to Section 8 of the Agreement, the Agreement may be amended by the mutual written agreement of the Company and the Recipient; and WHEREAS, the Company and the Recipient now desire to amend the Agreement as set forth in this Amendment. NOW, THEREFORE, in consideration of the premises and the mutual agreements herein set forth, the parties hereby agree as follows: 1.
